IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC.,

Plaintiff,
y. : NO. 21-CV-433
CHESAPEAKE APPALACHIA, L.L.C., : | JUDGE WILSON
Defendant. : ELECTRONICALLY FILED
ENTRY OF APPEARANCE

 

Kindly enter our appearance as counsel for Defendant Chesapeake
Appalachia, L.L.C. in the above-referenced mater.
Respectfully submitted:

/s/ Daniel T., Brier

Daniel T. Brier (PA ID 53248)
dbrier@mbklaw.com

John B. Dempsey (PA ID 88017)
jdempsey@mbklaw.com

Nicholas F. Kravitz (PA ID 205866)
nkravitz@mbklaw.com

Richard L. Armezzani (PA ID 322804)
rarmezzani@mbklaw.com

 

 

 

Attorneys for Defendant,
Chesapeake Appalachia, L.L.C.
Myers Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
570-342-6100

Date: March 23, 2021
CERTIFICATE OF SERVICE

I, Daniel T. Brier, hereby certify that a true and correct copy of the forgoing
Entry of Appearance was served upon the following counsel of record via the

Court’s ECF system on this 23" day of March 2021:

Gregory J. Krock, Esquire
McGuire Woods LLP
Tower Two-Sixty
Pittsburgh, PA 15222

Johnathan T. Blank
McGuireWoods LLP

Peter Jefferson Parkway, Suite 350
Chartlottesville, VA 22911

/s/ Daniel T. Brier
Daniel T. Brier
